DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 17 and 21 contain the limitation “the insertion opening being in fluid communication with the sensor lumen and separate from the sensor lumen”.  In the remarks accompanying the amendment, applicant provides no citations from the specification or drawings to show support for the amendment.  Examiner is interpreting ¶0141 of the specification dated 30 June 2017 as describing the claimed insertion opening in the last sentence of the paragraph. This excerpt is silent regarding the insertion opening being “separate”, it only states that the opening is in fluid communication with the sensor lumen.  In the drawings, Examiner is interpreting Figure 17B as providing support for “an opening along the length of the elongated body”, yet the figure does not show the opening being separate from the sensor lumen.

Claims 11-16, 18-20 and 25  are no longer rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 has been amended to remove the antecedent basis issue.
Claim 25 has been canceled.
Claims 17, 21-24, and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 17 and 21 recites the limitation “the insertion opening being in fluid communication with the sensor lumen and separate from the sensor lumen”.  It is unclear how two structures can be separate but also in fluid communication with one another.  For the purposes of the rejection, Examiner is interpreting the limitation “separate” as meaning that the insertion opening is not a part of the sensor lumen tube or an opening at either end face of the sensor lumen along the longitudinal axis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-24 and 26-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PINKERNELL (US20090177183) in view of HIGGINS (US20060009740A1).
As to claim 11, PINKERNELL teaches intraluminal medical device comprising: an elongated body having a wall that defines a first lumen (Figure 4, 10), the wall of the (Figure 4, 13), wherein the wall comprises a uniform thickness at a specific axial location of the elongated body (Figure 4 teaches the wall of the elongated body has a uniform thickness at the distal end of the catheter.) a transmission line and a sensor positioned within the sensor lumen (Figure 4 teaches a transmission line passing through the sensor lumen (13) to a sensor (14) within the lumen.), the transmission line being coupled to the sensor (Paragraph 0020 teaches the sensor is a pressure sensor that is connected via a transmission line (optical fiber).); and an embedding medium positioned within the sensor lumen, the embedding medium being configured to secure the sensor to the elongated body (Paragraph 0022 teaches the sensor is embedded at the distal tip of the catheter.); wherein the sensor lumen is separate from the first lumen and not in fluid communication with the first lumen, and wherein the sensor lumen does not impinge on the first lumen (Figures 4-9 teach various configurations where the sensor lumen (13) does not impinge on the main lumen (12).), the elongated body comprising a first end and a second end (Figures 4-9 teach that the elongated body (10) has a first and second end.); wherein each of the first lumen and the sensor lumen extends to the second end of the elongated body and is open at the second end (Figure 5 teaches that both lumens (12 and 13) extend to the second end and are open.); and wherein the sensor lumen comprises an opening along the second end of the elongated body to provide access to an anatomical space within a subject in which the elongated body is positioned and to permit the sensor to detect a parameter through the opening of the sensor lumen and wherein the sensor lumen terminates proximal to the second end of the elongated body. (Figures 3-9 teach the catheter (10) has a sensor lumen (13) with openings at the second end and proximal to the second end where sensors (14) are located.)
PINKERNELL does not explicitly disclose the use of an embedding medium positioned within the sensor lumen configured to secure the sensor to the elongated body. PINKERNELL does disclose that the sensors are embedded. (Paragraph 0022)
However, HIGGINS teaches the use of an embedding medium positioned within the sensor lumen configured to secure the sensor to the elongated body. (Paragraph 0060 teaches the use of adhesive that penetrates into the lumen by up to 3.5mm.)
One of ordinary skill would have been motivated to apply the known adhesive securing technique of HIGGINS to the embedding method of PINKERNELL in order to prevent the migration of the sensors. (HIGGINS, Paragraph 0060)
Therefore it would have been obvious to one of ordinary skill in the art, at the time of invention, to apply the known adhesive securing technique of HIGGINS to the embedding method of PINKERNELL because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (D).

    PNG
    media_image1.png
    879
    990
    media_image1.png
    Greyscale

Figure A:  Examiner interpretation of PINKERNELL Figure 4

As to claim 12, PINKERNELL in view of HIGGINS teaches the device of Claim 11, wherein the embedding medium comprises at least one of the following: an epoxy, a methacrylate and another type of adhesive.  (HIGGINS, Paragraph 0060 teaches the use of adhesive.)

As to claim 13, PINKERNELL in view of HIGGINS teaches the device of Claim 11, wherein the embedding medium comprises a curable material.  (HIGGINS, Paragraph 0011 teaches curing of the adhesive.)

As to claim 14, PINKERNELL in view of HIGGINS teaches the device of Claim 13, wherein the curable adhesive is configured to be curable using ultraviolet light.  (HIGGINS, Paragraph 0011 teaches curing of the adhesive with ultraviolet light.)

As to claim 15, PINKERNELL in view of HIGGINS teaches the device of Claim 11, wherein the embedding medium is configured to be inserted through an opening of the elongated body, wherein the opening is in fluid communication with the sensor lumen.  (HIGGINS, Paragraph 0060 teaches the insertion of the embedding medium through the opening at the end of the body, which contains the sensor lumen.  PINKERNELL teaches multiple openings along the outer shaft of the elongated body that are capable of receiving the embedding medium.)

As to claim 16, PINKERNELL in view of HIGGINS teaches the device of Claim 15, wherein the embedding medium is configured to be inserted through a distal opening of the sensor lumen to fix the sensor along a distal end of the elongated body.  (HIGGINS, Paragraph 0060 teaches the insertion of the embedding medium through the opening at the end of the body, which contains part of the sensor lumen.  Paragraph 0011 teaches securing the medical implement using adhesive at the distal end of the body.)

As to claim 17, PINKERNELL in view of HIGGINS teaches the device of Claim 11, wherein the embedding medium is configured to be inserted at a location along a length of the elongated body through an insertion opening, the insertion opening being in fluid communication with the sensor lumen and separate from the sensor lumen. (PINKERNELL, Figure 4 teaches multiple openings along the body where the embedding medium (of HIGGINS) is capable of being inserted.  Figure A above details the interpretation of the sensor lumen and insertion opening in Figure 4 of PINKERNELL.  This insertion opening is in fluid communication with the sensor lumen and also is not the terminal end of the sensor lumen, so it is interpreted as ‘separate’.)

As to claim 18, PINKERNELL in view of HIGGINS teaches the device of Claim 11, wherein the sensor comprises a fiber optic sensor.  (HIGGINS, Paragraph 0010 teaches the use of fiber optics. PINKERNELL Paragraph 0025 teaches the use of fiber optic sensors.)

As to claim 19, PINKERNELL in view of HIGGINS teaches the device of Claim 11, wherein the sensor comprises a pressure sensor. (HIGGINS, Paragraph 0059 teaches the use of pressure sensors. PINKERNELL Paragraph 0006 teaches the use of pressure sensors.) 

As to claim 20, PINKERNELL in view of HIGGINS teaches the device of Claim 11, wherein the transmission line comprises a fiber optic line.  (HIGGINS, Paragraph 0010 teaches the use of fiber optics. PINKERNELL Paragraph 0025 teaches the use of fiber optic lines.)

As to claim 21, PINKERNELL teaches an intraluminal medical device comprising: an elongated body having a wall that defines a first lumen (Figure 4, 10), the wall of the elongated body comprising a sensor lumen (Figure 4, 13); a transmission line and a sensor positioned within the sensor lumen (Figure 4 teaches a transmission line passing through the sensor lumen (13) to a sensor (14) within the lumen.); and an embedding medium positioned within the sensor lumen, the embedding medium being configured to secure the sensor to the elongated body (Paragraph 0022 teaches the sensor is embedded at the distal tip of the catheter.); wherein the sensor lumen is separate from the first lumen and not in fluid communication with the first lumen, and wherein the sensor lumen does not impinge on the first lumen (Figures 4-9 teach various configurations where the sensor lumen (13) does not impinge on the main lumen (12).), the elongated body comprising a first end and a second end (Figures 4-9 teach that the elongated body (10) has a first and second end.); wherein the first lumen extends to the second end of the elongated body and is open at the second end (Figure 4 teaches the elongated body (10) is open at the second end.); wherein the sensor lumen comprises an opening along a distal end of the elongated body to provide access to an anatomical space within a subject in which the elongated body is positioned.  (Figure 4 teaches the catheter (10) has a sensor lumen (13) with openings at the second end and proximal to the second end where sensors (14) are located.) PINKERNELL also teaches an insertion opening that is in fluid communication with the (PINKERNELL, Figure 4 teaches multiple openings along the body where the embedding medium (of HIGGINS) is capable of being inserted.  Figure A above details the interpretation of the sensor lumen and insertion opening in Figure 4 of PINKERNELL.  This insertion opening is in fluid communication with the sensor lumen and also is not the terminal end of the sensor lumen, so it is interpreted as ‘separate’.)
PINKERNELL does not explicitly disclose the use of an embedding medium positioned within the sensor lumen configured to secure the sensor to the elongated body and that the embedding medium is configured to be inserted at a location along a length of the elongated body through an insertion opening that is in fluid communication with the sensor lumen.
However, HIGGINS teaches the use of an embedding medium positioned within the sensor lumen configured to secure the sensor to the elongated body and that the embedding medium is configured to be inserted at a location along a length of the elongated body through an insertion opening that is in fluid communication with the sensor lumen. (Paragraph 0060 teaches the use of adhesive that penetrates into the lumen by up to 3.5mm.  This is inserted through an opening that is in fluid communication with the sensor lumen.  Using the known adhesive technique of HIGGINS with the embedding of the sensors of PINKERNELL results in the embedding medium being used in an opening along the elongated body.)
One of ordinary skill would have been motivated to apply the known adhesive securing technique of HIGGINS to the embedding method of PINKERNELL in order to prevent the migration of the sensors. (HIGGINS, Paragraph 0060)
Therefore it would have been obvious to one of ordinary skill in the art, at the time of invention, to apply the known adhesive securing technique of HIGGINS to the embedding method of PINKERNELL because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (D).

As to claim 22, PINKERNELL in view of HIGGINS teaches the device of Claim 21, wherein the embedding medium comprises at least one of the following: an epoxy, a methacrylate and another type of adhesive.  (HIGGINS, Paragraph 0060 teaches the use of adhesive.

As to claim 23, PINKERNELL in view of HIGGINS teaches the device of Claim 21, wherein the embedding medium comprises a curable material.  (HIGGINS, Paragraph 0011 teaches curing of the adhesive.)

As to claim 24, PINKERNELL in view of HIGGINS teaches the device of Claim 23, wherein the curable material is configured to be curable using ultraviolet light.  (HIGGINS, Paragraph 0011 teaches curing of the adhesive with ultraviolet light.)

As to claim 26, PINKERNELL in view of HIGGINS teaches the device of Claim 21, wherein the sensor lumen terminates proximal to the second end of the elongated body.  (PINKERNELL Figures 3-9 teach the catheter (10) has a sensor lumen (13) with openings at the second end and proximal to the second end where sensors (14) are located.)

As to claim 27, PINKERNELL in view of HIGGINS teaches the device of Claim 21, wherein the sensor comprises a fiber optic sensor.  (HIGGINS, Paragraph 0010 teaches the use of fiber optics.  PINKERNELL Paragraph 0020 teaches the use of fiber optics.)

As to claim 28, PINKERNELL in view of HIGGINS teaches the device of Claim 21, wherein the sensor comprises a pressure sensor.  (PINKERNELL, Paragraph 0020 teaches the use of pressure sensors.  HIGGINS, Paragraph 0010 teaches the use of pressure sensors.) 

As to claim 29, PINKERNELL in view of HIGGINS teaches the device of Claim 21, further comprising a transmission line positioned within the sensor lumen and coupled to the pressure sensor.  (PINKERNELL, Figure 4 teaches a transmission line passing through the sensor lumen (13) to a sensor (14) within the lumen. Paragraph 0020 teaches the transmission line.  HIGGINS Figure 7A teaches a transmission line (102) positioned within one of the additional lumens (92).  Paragraph 0011 teaches a sensor positioned at the distal end of the catheter.)

As to claim 30, PINKERNELL in view of HIGGINS teaches the device of Claim 21. wherein the transmission line comprises a fiber optic line. (HIGGINS, Paragraph 0010 teaches the use of fiber optics. PINKERNELL Paragraph 0020 teaches the use of fiber optics.)

Claims 11, 17, and 21  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PINKERNELL (US20090177183) in view of MILLAR (US6974422B1).
As to claim 11, PINKERNELL teaches intraluminal medical device comprising: an elongated body having a wall that defines a first lumen (Figure 4, 10), the wall of the elongated body comprising a sensor lumen (Figure 4, 13), wherein the wall comprises a uniform thickness at a specific axial location of the elongated body (Figure 4 teaches the wall of the elongated body has a uniform thickness at the distal end of the catheter.) a transmission line and a sensor positioned within the sensor lumen (Figure 4 teaches a transmission line passing through the sensor lumen (13) to a sensor (14) within the lumen.), the transmission line being coupled to the sensor (Paragraph 0020 teaches the sensor is a pressure sensor that is connected via a transmission line (optical fiber).); and an embedding medium positioned within the sensor lumen, the embedding medium being configured to secure the sensor to the elongated body (Paragraph 0022 teaches the sensor is embedded at the distal tip of the catheter.); wherein the sensor lumen is separate from the first lumen and not in fluid communication with the first lumen, and wherein the sensor lumen does not impinge on the first lumen (Figures 4-9 teach various configurations where the sensor lumen (13) does not impinge on the main lumen (12).), the elongated body comprising a first end and a second end (Figures 4-9 teach that the elongated body (10) has a first and second end.); wherein each of the (Figure 5 teaches that both lumens (12 and 13) extend to the second end and are open.); and wherein the sensor lumen comprises an opening along the second end of the elongated body to provide access to an anatomical space within a subject in which the elongated body is positioned and to permit the sensor to detect a parameter through the opening of the sensor lumen and wherein the sensor lumen terminates proximal to the second end of the elongated body. (Figures 3-9 teach the catheter (10) has a sensor lumen (13) with openings at the second end and proximal to the second end where sensors (14) are located.)
PINKERNELL does not explicitly disclose the use of an embedding medium positioned within the sensor lumen configured to secure the sensor to the elongated body. PINKERNELL does disclose that the sensors are embedded. (Paragraph 0022)
However, MILLAR teaches the use of an embedding medium positioned within the sensor lumen configured to secure the sensor to the elongated body. (Figure 5 teaches a pressure sensing module installed in a lumen (400) Col. 7, Lines 29-34 teach the bonding of the module (200) in the lumen at both ends via an epoxy resin.  Col. 6, Lines 39-42 teach the use of epoxy on the wires (210, 410) that are located in the sensor lumen. Col. 6, Lines 32-33 teach the use of epoxy to join the sensor (200) to the lumen (400).)
One of ordinary skill would have been motivated to apply the known adhesive securing technique of MILLAR to the embedding method of PINKERNELL in order to allow for the installation to be done rapidly and without the artistry or delicacy of (MILLAR, Col. 6, Lines 35-38)
Therefore it would have been obvious to one of ordinary skill in the art, at the time of invention, to apply the known adhesive securing technique of MILLAR to the embedding method of PINKERNELL because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (D).

As to claim 17, PINKERNELL in view of MILLAR teaches the device of Claim 11, wherein the embedding medium is configured to be inserted at a location along a length of the elongated body through an insertion opening, the insertion opening being in fluid communication with the sensor lumen and separate from the sensor lumen. (MILLAR, Figure 5 teaches a pressure sensing module installed in a lumen (400) Col. 7, Lines 29-34 teach the bonding of the module (200) in the lumen at both ends via an epoxy resin.  Col. 6, Lines 39-42 teach the use of epoxy on the wires (210, 410) that are located in the sensor lumen.  The teaching of epoxy on the ends as well as on the wires requires an insertion through a separate opening from the opening of the sensor. PINKERNELL, Figure 4 teaches multiple openings along the body where the embedding medium (of MILLAR) is capable of being inserted.  Figure A above details the interpretation of the sensor lumen and insertion opening in Figure 4 of PINKERNELL.  This insertion opening is in fluid communication with the sensor lumen and also is not the terminal end of the sensor lumen, so it is interpreted as ‘separate’.)

As to claim 21, PINKERNELL teaches an intraluminal medical device comprising: an elongated body having a wall that defines a first lumen (Figure 4, 10), the wall of the elongated body comprising a sensor lumen (Figure 4, 13); a transmission line and a sensor positioned within the sensor lumen (Figure 4 teaches a transmission line passing through the sensor lumen (13) to a sensor (14) within the lumen.); and an embedding medium positioned within the sensor lumen, the embedding medium being configured to secure the sensor to the elongated body (Paragraph 0022 teaches the sensor is embedded at the distal tip of the catheter.); wherein the sensor lumen is separate from the first lumen and not in fluid communication with the first lumen, and wherein the sensor lumen does not impinge on the first lumen (Figures 4-9 teach various configurations where the sensor lumen (13) does not impinge on the main lumen (12).), the elongated body comprising a first end and a second end (Figures 4-9 teach that the elongated body (10) has a first and second end.); wherein the first lumen extends to the second end of the elongated body and is open at the second end (Figure 4 teaches the elongated body (10) is open at the second end.); wherein the sensor lumen comprises an opening along a distal end of the elongated body to provide access to an anatomical space within a subject in which the elongated body is positioned.  (Figure 4 teaches the catheter (10) has a sensor lumen (13) with openings at the second end and proximal to the second end where sensors (14) are located.) PINKERNELL also teaches an insertion opening that is in fluid communication with the sensor lumen and separate from the sensor lumen. (PINKERNELL, Figure 4 teaches multiple openings along the body where the embedding medium (of HIGGINS) is capable of being inserted.  Figure A above details the interpretation of the sensor lumen and insertion opening in Figure 4 of PINKERNELL.  This insertion opening is in fluid communication with the sensor lumen and also is not the terminal end of the sensor lumen, so it is interpreted as ‘separate’.)
PINKERNELL does not explicitly disclose the use of an embedding medium positioned within the sensor lumen configured to secure the sensor to the elongated body and that the embedding medium is configured to be inserted at a location along a length of the elongated body through an insertion opening that is in fluid communication with the sensor lumen.
However, MILLAR teaches the use of an embedding medium positioned within the sensor lumen configured to secure the sensor to the elongated body. (Figure 5 teaches a pressure sensing module installed in a lumen (400) Col. 7, Lines 29-34 teach the bonding of the module (200) in the lumen at both ends via an epoxy resin.  Col. 6, Lines 39-42 teach the use of epoxy on the wires (210, 410) that are located in the sensor lumen. Col. 6, Lines 32-33 teach the use of epoxy to join the sensor (200) to the lumen (400).) wherein the embedding medium is configured to be inserted at a location along a length of the elongated body through an insertion opening, the insertion opening being in fluid communication with the sensor lumen and separate from the sensor lumen. (MILLAR, Figure 5 teaches a pressure sensing module installed in a lumen (400) Col. 7, Lines 29-34 teach the bonding of the module (200) in the lumen at both ends via an epoxy resin.  Col. 6, Lines 39-42 teach the use of epoxy on the wires (210, 410) that are located in the sensor lumen.  The teaching of epoxy on the ends as well as on the wires requires an insertion through a separate opening from the opening of the sensor. PINKERNELL, Figure 4 teaches multiple openings along the body where the embedding medium (of MILLAR) is capable of being inserted.  Figure A above details the interpretation of the sensor lumen and insertion opening in Figure 4 of PINKERNELL.  This insertion opening is in fluid communication with the sensor lumen and also is not the terminal end of the sensor lumen, so it is interpreted as ‘separate’.)
One of ordinary skill would have been motivated to apply the known adhesive securing technique of MILLAR to the embedding method of PINKERNELL in order to allow for the installation to be done rapidly and without the artistry or delicacy of treatment that was traditionally required for installation of a pressure sensor. (MILLAR, Col. 6, Lines 35-38)
Therefore it would have been obvious to one of ordinary skill in the art, at the time of invention, to apply the known adhesive securing technique of MILLAR to the embedding method of PINKERNELL because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (D).

Response to Arguments
Applicant's arguments filed 17 February 2021 have been fully considered but they are not persuasive.
Applicant asserts that Higgins and Pinkernell do not teach the newly amended claim 11, specifically “wherein the wall comprises a uniform thickness at a specific axial location of the elongated body”.  Examiner respectfully asserts that at least Pinkernell discloses this limitation.  Figure 4 of Pinkernell teaches an axial location of the elongated body towards the distal end where the wall thickness is uniform.  See Figure .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited form.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11 March 2021